DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
Disposition of Claims
Claims 3-8, 10-14, 16-18, 20 & 22 are pending and rejected.
Claims 1-2, 9, 15, 19 & 21 are canceled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are:
“a fitting mechanism” in Claims 3 & 13 as best described in Applicant’s specification in Paras. [0009] – [0010].
“a tensioning device” in Claim 3 as best described in Applicant’s specification in Paras. [0015] – [0017].
“a cutting device” in Claim 3.
“a control interface” in Claim 3 as best described in Applicant’s specification in Paras. [0019] – [0020].
“a feed device” in Claims 4, 12, 14 & 22.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8, 10-12, 14, 16-18, 20 & 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 3, Claim 3 recites a “cutting device” on Line 13 which invokes 35 U.S.C § 112(f) means plus function interpretation as discussed above. While the “cutting device” as claimed is mentioned in Para. [0018], Applicant’s specification provides no adequate structure to perform the claimed function of cutting off an unused part of the tie. Therefore, the examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claims 4 & 14, Claims 4 & 14 recite the limitation a “feed device” on Line 3 & Line 2, respectively, which invokes 35 U.S.C § 112(f) means plus function interpretation as discussed above. While the “feed device” is mentioned in Para. [0009], Applicant’s specification provides no adequate structure to perform the claimed function of driving the free end of the cable tie through the first pivoting jaw, the second pivoting jaw, around the bundle of cables and through the ratchet cage. Therefore, the examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claims , Claims  rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(a).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 10-14, 16-18, 20 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the claim limitation “the cutting device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of cutting off an unused part of the tie. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding Claims 4 & 14, the claim limitation “feed device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of driving the free end of the cable tie through the first pivoting jaw, the second pivoting jaw, around the bundle of cables and through the ratchet cage. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claims 3 & 13, Claims 3 & 13 recite the limitation “a fitting mechanism” which invokes 35 U.S.C. § 112(f). With the invocation, the limitation a “fitting mechanism” is interpreted to cover the corresponding structure described in Paras. [0009] & [0010] of Applicant’s specification. The metes and bounds of this corresponding structure are unclear given that other limitations with the same structure are recited separately in Claims 3 & 13. Specifically, the corresponding structure of fitting mechanism in Applicant’s specification is, inter alia, “a first electric motor 37”, “a first drive shaft 39”, “a first cam 61” and “a second cam 62” (see Para. [0010]). Claims 3 & 13, however, previously recite “a first electric motor configured to rotate a drive shaft… having/including a first cam… [and] a second cam” on Lines 2-4 and Lines 5-7, respectively. It is unclear whether the first electric motor, drive shaft, first cam and second cam are the same as the corresponding structure of the fitting mechanism, or are separate, different electric motors, drive shafts, first cams and second cams. For the purpose of examination, the corresponding structure of the fitting mechanism is interpreted to only include “a feed device”, as described in Para. [0009] and further recited in Claims 4 & 14.
Regarding Claims 5 & 11, Claims 5 & 11 recite the limitation “an operator of the device” on Line 3. Claim 1, however, previously recites the limitation “a user of the device” on Line 18. It is unclear whether the operator in Claims 5 & 11 is the same as the user, as previously recited in Claim 1, or a separate, different handler of the device. For the purpose of examination, “an operator of the device” is being interpreted as “the user of the device”.
Regarding Claim 10, recites the limitation “the drive shaft further includes a third cam” on Lines 1-2. The metes and bounds of this claim is unclear as the drive shaft has not been positively recited in Claim 3 (i.e., an electric motor configured to rotate a drive shaft). Therefore, it is unclear whether direct infringement would occur with only an electric motor capable of rotating a drive shaft, or whether direct infringement would occur with an electric motor and a drive shaft. For the purpose of examination and evaluation of allowability, the drive shaft is interpreted to be positively recited.
Regarding Claim 10, Claim 10 recites the limitation “a cable tie cutter” on Line 2. Claim 1, however, recites the limitation “a cutting device” on Line 13. It is unclear whether the cable tie cutter is the same as cutting device, previously recited in Claim 1, or a separate, different cutter. For the purpose of examination, “a cable tie cutter” is being interpreted as “the cutting device”.
Regarding Claims 6-8, 16-18, 20 & 22, Claims 6-8, 16-18, 20 & 22 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Response to Arguments
Applicant’s arguments, see Pages 10-11, filed February 17, 2022, with respect to the objections to the drawings have been fully considered and are persuasive in light of amendments to the specification and drawings.
The objections to the drawings have been withdrawn.
Applicant’s arguments, see Page 12, filed February 17, 2022, with respect to the rejections under 35 U.S.C. § 112(a) of Claims 3-8,10-14, 16-18, 20 & 22 have been fully considered and are moot as the limitation was canceled.
Applicant’s arguments, see Pages 12-13, filed February 17, 2022, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 3, 4-8, 12-14, 16-18, 20 & 22 have been fully considered and are moot as the limitation was canceled.
Applicant’s arguments, see Pages 12-13, filed February 17, 2022, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 10-11 have been fully considered and are not persuasive.
As described above, the drive shaft is not positively recited.
Applicant’s arguments, see Pages 13-16, filed February 17, 2022, with respect to the rejections under 35 U.S.C. § 103 of Claims 3-8, 10-14, 16-18, 20 & 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 3-8, 10-14, 16-18, 20 & 22 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, a relevant piece of prior art, Ishikawa et al. (US 2004/0244866), discloses a device (Fig. 1, a reinforcing bar binder; [0047]), comprising:
a first electric motor (Fig. 2, a twist motor 21; [0052]) configured to rotate a drive shaft (Fig. 2, a screw shaft 24; [0052]), the drive shaft having a first cam (Fig. 2, a left groove cam 38; [0055]) configured to actuate a first pivoting jaw (Fig. 2, a left clamp plate 27; [0055]), the drive shaft further having a second cam (Fig. 2, a right groove cam 38; [0055]) configured to actuate a second pivoting jaw (Fig. 2, a right clamp plate 28; [0055]) opposed to the first pivoting jaw (the left clamp plate 27 and the right clamp plate 28 are opposite each other; see Fig. 3);
a fitting mechanism (Fig. 1, a feed mechanism 1; [0047]) configured to form a cable tie into a closed loop around the bundle of cables by driving a free end of the cable tie around the bundle of cables (Fig. 6C, the feed mechanism forms a wire W into a loop around a bundle of reinforcing bar S; [0047]);
a tensioning device (Fig. 1, a tightening mechanism comprising a shifter disk 32, a ball screw shaft 33 and a ball holding ring 34; [0054]) configured to tighten the cable tie around the bundle of cables (Fig. 12C, the tightening mechanism tensions the wire W; [0060]), the tensioning device driven by a second electric motor (Fig. 1, the tightening mechanism 22 is driven by a slide motor 22; [0054]);
a cutting device (Fig. 1, a cutter block 4; [0059]) configured to cut an unused part of the tie (Fig. 11C, the cutter block 4 cuts a portion of the wire W; [0059]).
Ishikawa fails to explicitly disclose wherein the first and second pivoting jaws are configured to retain a bundle of cables therebetween; the fitting mechanism driven by the first electric motor; wherein the cutting device is configured to cut the unused part of the tie after it has been tightened around the bundle of cables; the cutting device driven by the first electric motor; an electronic unit that controls the first and second electric motors so as to control the fitting mechanism, the tensioning device, and the cutting device; and a control interface configured to allow a user of the device to choose an operating mode of the device from a first operating mode and a second operating mode, the first operating mode comprising a first cycle during which the cable tie is tightened around the bundle of cables then, at the end of the first cycle, the unused part of the cable tie is cut so as to eliminate a free end section of the tie, and the second operating mode comprising a second cycle during which the cable tie is tightened around the bundle of cables then, at the end of the second cycle, the electronic unit is configured to reverse a direction of rotation of the second motor at the end of the second cycle so as to eject the cable tie from the device without cutting. Further modifying the feed motor 13, the twist motor 21 & the slide motor 22 of Ishikawa to perform the missing limitations would destroy the functionality of the device.
Regarding Claim 13, Ishikawa discloses a method (Fig. 1, a method of operating a reinforcing bar binder; [0056]), comprising:
activating a first electric motor of a device (Fig. 7C, a twist motor 21 is started; [0058]), the device including a fitting mechanism (Fig. 1, a feed mechanism 1; [0047]) configured to fit a cable tie into a closed loop around a bundle (Fig. 6C, the feed mechanism forms a wire W into a loop around a bundle of reinforcing bar S; [0047]);
rotating, with the first electric motor, a drive shaft (Figs. 7C & 10C, a screw shaft 24 is rotated by the twist motor 21; [0053] & [0056]) that includes a first cam configured to actuate a first pivoting jaw of the device (Fig. 7B, the screw shaft 24 incudes a left groove cam 38 which actuates a left clamp plate 27; [0055] & [0058]) and a second cam configured to actuate a second pivoting jaw of the device (Fig. 10B, the screw shaft 24 includes a right groove cam 38 which actuates a right clamp plate 28; [0055] & [0058]) opposed to the first pivoting jaw (the left clamp plate 27 and the right clamp plate 28 are opposite each other; see Fig. 3);
activating the fitting mechanism to attach the cable tie to the bundle by looping a free end of the cable tie around the bundle (Fig. 6C, the feed mechanism forms a wire W into a loop around a bundle of reinforcing bar S; [0047]); and
activating a tensioning device, (Fig. 1, a tightening mechanism comprising a shifter disk 32, a ball screw shaft 33 and a ball holding ring 34; [0054]) driven by the rotation of a second electric motor of the device in a first direction, to tighten the tie around the bundle thereby attaching the cable tie to the bundle (Fig. 12C, the tightening mechanism tensions the wire W around the bundle of reinforcing bar S by driving a slide motor 22 in a regular direction; [0059] & [0060]).
Ishikawa fails to explicitly disclose wherein the bundle is a bundle of cables; the fitting mechanism loops the free end of cable tie through a ratchet cage of the cable tie; the first and second pivoting jaws is configured to retain the bundle of cables; and driving the rotation of the second electric motor of the device in a second direction to eject the cable tie from the device. While the twist motor 21 is reversed to release the wound wire W (see Fig. 15B & Para. [0062]), the twist motor 21 of Ishikawa is analogous to the Applicants first motor, not Applicant’s second motor. Further modifying the slide motor 22 to eject the cable tie from the device or combining the twist motor 21 and the slide motor 22 would be improper hindsight and would destroy the functionality of the reinforcing bar binder of Ishikawa.
Therefore, Ishikawa and all other prior art of record fail to disclose, teach or suggest, alone or in combination, the missing limitations of Claims 3 & 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725